SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1297
CA 12-00976
PRESENT: SCUDDER, P.J., CENTRA, VALENTINO, WHALEN, AND MARTOCHE, JJ.


AXA EQUITABLE LIFE INSURANCE COMPANY, AXA
NETWORK, LLC AND AXA ADVISORS, LLC,
PLAINTIFFS-RESPONDENTS,

                     V                               MEMORANDUM AND ORDER

RICHARD KALINA, PATRICK LYNCH, CARL DATTELLAS,
GARY CRONISER, WILLIAM ZAIKA, CHRISTOPHER KEEGAN
AND DIVERSIFIED WEALTH STRATEGIES, LLC,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 3.)


PADUANO & WEINTRAUB, NEW YORK CITY (LEONARD WEINTRAUB OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

HANCOCK ESTABROOK, LLP, SYRACUSE (JOHN T. MCCANN OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County (John
C. Cherundolo, A.J.), entered April 6, 2012. The order, among other
things, denied the motion of defendants for a protective order,
granted the cross motion of plaintiffs to compel discovery and stayed
the pending arbitration.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law without costs, the cross motion is
denied and the stay is vacated.

     Same Memorandum as in AXA Equit. Life Ins. Co. v Kalina ([appeal
No. 1] ___ AD3d ___ [Dec. 21, 2012]).




Entered:   December 21, 2012                       Frances E. Cafarell
                                                   Clerk of the Court